WESTENHAVER, D. J.:
Epitomized Opinion
On Motion
F. H. Wilson, receiver, applied for further instru tions respecting the relocation of tracks in Riversic Drive, Cleveland, formerly West Park. The Count Commissioners who have let the contract for the ri paving of Riverside Drive join in the request.
The present paving contract provides for the pa1 ing of a driveway on each side of the center of tl highway and an abandonment of the pavement a *403ready constructed. The Railway Co. has been or-lered to remove its tracks from the part to be paved md replace them on the part formerly paved, but low to be abandoned. In any case it will be necessary for the old paving in the center of the road to ie removed, but, in case the order of the city is carded out, the expense must all be borne by the Railway. Held by the Federal Court:
Attonreys — Squire, Sanders & Dempsey, and Tolies, Hogsett, Ginn & Morley, for Receiver; Robert 1. Graham, City Solicitor of West Park, contra.
1.The municipality has no right, under the guise )f an exercise of its police power, to require removal if railway tracks to get grading and other work done it the expense of the Railway Co. This would be an infair and unreasonable burden and the county and :ity will be enjoined, if necessary, from imposing such a burden.